Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a first acquisition module”, a second acquisition module”, ”a third acquisition module”, “an extraction module”, “a first acquisition submodule”, “a first determining submodule”, “a second determining submodule”, “a removal submodule”, “an acquisition unit”, “a mixing and filtering unit” and “a storage module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder  “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the computer of paragraph 0175 as published.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102081918 B to Luo et al., hereinafter, “Luo” in view of US 2017/0277944 A1 to Li.
Claim 1. A method for acquiring a target object, comprising: acquiring a plurality of frames of continuous images in video images, wherein each frame of image comprises a first target object; Luo [0007-0013] teaches a kind of video image display control method comprises step: Real-time scene image before A, the collection display device; B, described real-time scene image is carried out human detection, and obtain the human region image; C, in described human region image, detect gesture; D, determine the pairing control command of described gesture; E, according to the demonstration of described control command control of video image on display device. Wherein, described step B comprises: thus the current real-time scene picture frame that obtains is detected the human region image with comparing according to the reference picture of background model gained.
Luo fails to explicitly teach acquiring, based on a distance from a first center point of the first target image to a common boundary. Li, in the field of object detection, teaches acquiring, based on a distance from a first center point of the first target image to a common boundary, a location of a second target object in the first target image, wherein the first center point is determined based on a color of the second target object, the common boundary is an overlapping boundary of the second target object and the first target object, and the second target object is comprised in the first target object; Li [0033] teaches S1: an image including a palm and an arm is acquired. Specifically, when a user makes a gesture in the coverage of a device, e.g. a camera, having functions, such as camera shooting and photographing, the device can shoot an image including the user's palm and arm and transfer the image to a storage device for storage, so as to acquire the above image including a palm and an arm from the storage device. FIG. 2 is an image including a palm and an arm. 
Li [0034] teaches S2: a connection area of the palm and the arm in the image based on skin color feature in the image is acquired. Specifically, the image including the palm and the arm shown in FIG. 2, for instance, can be converted to HSV or YCrCb color space, and then each pixel point in the image is judged to belong to skin or non-skin based on the skin color feature, so that a connection area of the palm and the arm in the image is acquired, as shown in FIG. 3. 
Li [0061] teaches an image including a palm and an arm is acquired; then a connection area of the palm and the arm in the image based on skin color feature in the image is acquired; subsequently, an exterior contour of the connection area is acquired, and boundary of the connection area is clearly defined to eliminate errors; and finally palm center position information is acquired according to a maximum value of the shortest distance from each pixel point in the connection area within the exterior contour to the exterior contour.
and extracting the second target object based on the location of the second target object in the first target image.  Li [0068] teaches the device for palm center positioning of the intelligent terminal according to the embodiment first acquires an image including a palm and an arm by the image acquiring unit; then acquires a connection area of the palm and the arm in the image based on skin color feature in the image by the connection area acquiring unit; subsequently acquires an exterior contour of the connection area by the exterior contour acquiring unit, and clearly defines boundary of the connection area to eliminate errors; and finally acquires palm center position information by the position information acquiring unit according to a maximum value of the shortest distance from each pixel point in the connection area within the exterior contour to the exterior contour. The device is characterized in simple steps and high positioning accuracy.
acquiring, based on the continuous images comprising the first target object, a first target image from which a background has been removed; Luo [0014-0022] teaches Current real-time scene picture frame that obtains and the reference picture according to the background model gained are carried out the subduction operation of Pixel-level, obtain difference image; Described difference image is carried out binary conversion treatment, obtain the binaryzation difference image; Described binaryzation difference image is carried out morphology to be handled; To meet the predetermined binaryzation difference image that is communicated with rule and be communicated with processing, obtain connected region; Judge whether each connected region is the noise range, if then deletion; The area image that to be made up of all connected regions that stay at last is as the human region image, and exports described human region image. Further, above-mentioned method also comprises step: judge whether each pixel in the current real-time scene picture frame that obtains belongs to the pixel in the detected human region, if then background model remains unchanged, otherwise update background module. Wherein, described gesture comprises the hand shape of palm, and described step C comprises: Described human region image is carried out the palm target detection, and obtain the palm target area image…
Li [0017] teaches determining a palm incircle by taking the palm center as the circle center, and taking the maximum value as the radius; Fig. 3 
Li [0021] teaches FIG. 3 is a schematic diagram of a specific example of a connection area of a palm and an arm in a method for palm center positioning, [0030]
Li [0035] teaches deburring algorithm for binary image based on contour tracking can be used for further removing burrs on the exterior contour, and accurately defining boundary of the connection area of the palm and the arm, so as to further enhance the accuracy of the palm center positioning.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify acquiring a target object, comprising: acquiring a plurality of frames of continuous images in video images collision by Luo with Li’s teaching of acquiring, based on a distance from a first center point of the first target image to a common boundary, a location of a second target object in the first target image, wherein the first center point is determined based on a color of the second target object, the common boundary is an overlapping boundary of the second target object and the first target object, and the second target object is comprised in the first target object. One would have been motivated to perform this combination due to the fact that it allows one to accurately detecting objects in image data. In combination, Luo is not altered in that Luo continues to acquire a target object, comprising: acquiring a plurality of frames of continuous images in video images. Li's teachings perform the same as they do separately of acquiring, based on a distance from a first center point of the first target image to a common boundary, a location of a second target object in the first target image, wherein the first center point is determined based on a color of the second target object.
Therefore one of ordinary skill in the art, such as an individual working in the field of object detection could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.
Claim 9. Li further teaches wherein the acquiring, based on a distance from a first center point of the first target image to a common boundary, a location of a second target object in the first target image comprises: determining an upper limit and a lower limit of the second target object based on a largest distance from the first center point to the common boundary; and removing points above the upper limit and points below the lower limit from the location, to obtain the second target object. Li [0008] teaches a step of, prior to the step of acquiring position information of the palm center according to a maximum value of the shortest distance from each pixel point in the connection area within the exterior contour to the exterior contour, filling holes, if the holes exist in the connection area within the exterior contour. 
Li [0009] teaches the step of acquiring position information of the palm center according to a maximum value of the shortest distance from each pixel point in the connection area within the exterior contour to the exterior contour includes: calculating the shortest distance from each pixel point in the connection area within the exterior contour to the exterior contour; acquiring a maximum value of the shortest distance; determining the position of a pixel point corresponding to the maximum value as the position of the palm center; and acquiring position information of the palm center. 
Li [0035] teaches deburring algorithm for binary image based on contour tracking can be used for further removing burrs on the exterior contour, and accurately defining boundary of the connection area of the palm and the arm, so as to further enhance the accuracy of the palm center positioning.
Li [0061] teaches an image including a palm and an arm is acquired; then a connection area of the palm and the arm in the image based on skin color feature in the image is acquired; subsequently, an exterior contour of the connection area is acquired, and boundary of the connection area is clearly defined to eliminate errors; and finally palm center position information is acquired according to a maximum value of the shortest distance from each pixel point in the connection area within the exterior contour to the exterior contour.
Claim 10. Li further teaches wherein after the second target object is acquired, the method further comprises: acquiring image information of the second target object, and storing the image information in a preset format, wherein the image information comprises coordinates of a square and a size of the second target object. Li [0035] teaches S3: an exterior contour of the connection area is acquired. Specifically, the exterior contour of the connection area can be acquired using cvFindContours function in OpenCV (Open Source Computer Vision Library).
Li [0041] teaches S44: position information of a palm center is acquired. Specifically, the position of a palm center in a gesture can be acquired according to the position of a pixel point corresponding to the palm center in the connection area of the palm and the arm as required, so as to estimate the current gesture accordingly; the motion track and the like of a palm center can be acquired by acquiring coordinates of pixel points corresponding to a plurality of palm centers of one palm within a preset time.
Claim 11. It differs from claim 1 in that it is a performing the method of claim 1. Therefore claim 11 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 14. Li further teaches wherein the third acquisition module comprises: a second determining submodule, configured to determine an upper limit and a lower limit of the second target object based on a largest distance from the first center point to the common boundary; and a removal submodule, configured to remove points above the upper limit and points below the lower limit from the location, to obtain the second target object. Li [0030] teaches 1-Image acquiring unit; 2-Connection area acquiring unit; 3-Exterior contour acquiring unit; 4 -Position information acquiring unit; a-Filling unit; 41-Shortest distance calculating subunit; 42-Maximum value acquiring subunit; 43-Palm center determining subunit; 44-Information acquiring subunit; 5 -Position information acquiring unit; 6-Palm incircle determining unit; and 7-Gesture recognition unit.
Li [0035] teaches S3: an exterior contour of the connection area is acquired. Specifically, the exterior contour of the connection area can be acquired using cvFindContours function in OpenCV (Open Source Computer Vision Library). Acquiring an exterior contour of the connection area provides a reference for later palm center positioning. Optionally, deburring algorithm for binary image based on contour tracking can be used for further removing burrs on the exterior contour, and accurately defining boundary of the connection area of the palm and the arm, so as to further enhance the accuracy of the palm center positioning. 
Li [0036] teaches S4: position information of the palm center is acquired according to a maximum value of the shortest distance from each pixel point in the connection area within the exterior contour to the exterior contour. Specifically, according to position feature of a palm center, the maximum shortest distance shall be the shortest distance from a pixel point corresponding to the palm center position to the exterior contour. Acquiring the palm center position information according to a maximum value of the shortest distance from each pixel point in the connection area within the exterior contour to the exterior contour complies with the practical situation, and guarantees accurate palm center positioning. 
Claim 15. Li further teaches wherein the device further comprises: a storage module, configured to acquire image information of the second target object, and store the image information in a preset format, wherein the image information comprises coordinates of a square and a size of the second target object. Li [0035] teaches S3: an exterior contour of the connection area is acquired. Specifically, the exterior contour of the connection area can be acquired using cvFindContours function in OpenCV (Open Source Computer Vision Library).
Li [0041] teaches S44: position information of a palm center is acquired. Specifically, the position of a palm center in a gesture can be acquired according to the position of a pixel point corresponding to the palm center in the connection area of the palm and the arm as required, so as to estimate the current gesture accordingly; the motion track and the like of a palm center can be acquired by acquiring coordinates of pixel points corresponding to a plurality of palm centers of one palm within a preset time.
Claim 16. Li further teaches a robot, comprising the device for acquiring a target object according to claim 11. Li [0085] teaches the electronic device of the embodiments of this disclosure exists in many forms, including but not limited to, the following devices:…[0085-0090]
Li [0088] teaches (3) Portable entertainment devices: such devices are able to display and play multimedia contents. Such devices include: audio and video players (such as iPod), handheld game players, electronic books, intelligent toys, and portable vehicle navigation devices.
Allowable Subject Matter
Claims 2-8, 12-13 and 17-20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In the innovation that makes claims 2 and 12 allowable is “obtaining a weight distribution graph of a current frame of image based on weights of a color value of the first target image in the current frame of image among the plurality of frames of continuous images, wherein the weights are used to represent weights of the color value of the first target object in all color values of the current frame of image”
Claims 3-8 are allowed because they directly or indirectly depend on claim 2.
Claims 13 and 17-20 are allowed because they directly or indirectly depend on claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661